Citation Nr: 0028195	
Decision Date: 10/25/00    Archive Date: 11/01/00	

DOCKET NO.  90-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for additional 
disability of the right knee as the result of Department of 
Veterans Affairs (VA) hospitalization and treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.  He also had a period of active duty for training 
during July and August 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1988 decision by the VA 
Regional Office (RO) in Louisville, Kentucky, that denied 
entitlement to VA compensation for additional disability of 
the veteran's right knee under the provisions of 38 U.S.C.A. 
§ 351 (now 38 U.S.C.A. § 1151) based on surgery performed at 
a VA medical center in October 1981.  The veteran filed his 
notice of disagreement with that denial in July 1988.  

Action regarding the appeal of this issue was deferred 
pending the lifting of a stay of adjudication of claims for 
benefits under 38 U.S.C.A. § 1151.  The Board remanded the 
appeal in September 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have additional disability of the 
right knee as the result of VA hospitalization and treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right knee have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 is well grounded.  Treatment records have 
been obtained and the veteran has been afforded a VA 
examination.  The Board's September 1999 remand directed that 
the veteran's claims file be made available to the examiner 
for review.  The report of a December 1999 VA examination 
indicates that a partial local VA file was available and 
reviewed.  Although the report of the examination uses the 
term "partial," a review of the examination report reflects 
that the examiner had available all records that are relevant 
to the current issue on appeal.  The Board therefore 
concludes that, while the report uses the term partial, this 
was the examiner's interpretation when, in fact, the claims 
file was made available to the examiner for the examination.  
Therefore, it is concluded that the Board's remand was 
complied with in accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the Board is satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed before October 1, 1997.  As such, it must be 
adjudicated under the provisions of § 1151 as they existed 
prior that date.  Pursuant to 38 U.S.C.A. § 1151, as it 
existed before October 1, 1997, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd. sub. 
nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd., 
Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that fault of the VA need not be shown as 
an element of recovery under 38 U.S.C.A. § 1151.  The Supreme 
Court did state, however, that "it would unreasonable...to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented 
(i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb)."  Gardner, 
115 S.Ct. at 556, (n) 3 par., Title 38 C.F.R. § 3.358 (1997), 
as amended effective July 22, 1996, to comply with the 
Supreme Court's decision in Gardner, states in pertinent part 
that where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
additional disability.  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the injury.  In determining 
whether additional disability resulted from an injury or 
aggravation of an existing disease or injury, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(a)(b)(c).  

October 1981 VA medical records relating to the veteran's 
hospitalization, surgery, and outpatient treatment reflect 
that, two months prior to the veteran's October 1981 VA 
hospitalization, he had twisted his right knee.  Subsequent 
to that injury, he had pain over the medial aspect of the 
knee and indicated that he heard a pop at the time of the 
injury, but no swelling.  His knee had improved over the 2 to 
3 weeks following the injury but it continued to give out and 
lock.  He was seen at a VA clinic with fluid being aspirated 
from the knee.  On examination at hospitalization, there was 
mild effusion present.  There was full extension and flexion 
was accomplished to 120 degrees.  There was no ligamentous 
laxity.  There was a positive McMurray's sign present.  
Surgery was performed and the veteran was found to have a 
bucket-handle tear of the medial meniscus.  The bucket-handle 
tear was resected and postoperatively the veteran had no 
problems.  This evidence will be accorded medium probative 
weight because it is contemporaneous with treatment provided 
the veteran.  With respect to the history obtained, the 
purpose was to determine the likely treatment necessary and 
to provide that treatment.  Further, this evidence reports 
findings that are contemporaneous with the examination 
immediately prior to surgery and the surgery itself, as well 
as the immediate postoperative findings.

Treatment records from M. A. G., M.D., a private physician, 
reflect that he initially saw the veteran in April 1982 with 
a history of having sustained an industrial injury in August 
1981.  The veteran continued to have pain after that and 
surgery for a torn meniscus was performed at a VA medical 
center in October 1981.  The veteran returned to work in 
January 1982.  The veteran reported that his right knee would 
give way sometimes and that there was numbness in the front 
of the knee.  He also reported a constant ache on the medial 
side, but there was no real locking or giving way.  It was 
indicated that there were some old X-rays from a VA hospital 
that revealed some narrowing of the medial joint line and 
evidence of a Weinberg II patella that was set up for 
chondromalacia.  The private physician indicated that there 
were some degenerative changes present that were likely to 
progress after the meniscectomy and it was further indicated 
that the veteran continued to have some residuals of the 
meniscectomy.  He also had chondromalacia of the patella with 
numbness over the anterior aspect of the knee, arthritis, and 
laxity that was probably due to quadriceps insufficiency.  It 
was believed that the degenerative changes were likely to 
progress after having a medial meniscectomy.  

A December 1983 treatment record from the private physician 
indicates that the veteran had again injured his knee in 
October of that year.  It had given way on him and he had 
gone down on it.  The physician indicated that he believed 
that this was a subpatellar problem.  In September 1986, the 
veteran was again seen with complaints regarding his knee 
giving way and hurting.  The last time he had worked was in 
September 1984.  In August 1985, the knee had been injured 
when it hit a dash in an automobile accident.  In September 
1984, he had injured his knee when he was working.  There was 
a little bit of weakness in the right knee and a little bit 
of quadriceps atrophy.  The physician indicated that there 
were signs of internal derangement and maybe even more 
pathology associated with the meniscus.  In October 1986 the 
veteran did not have full absolute range of motion and he was 
to be scheduled for an arthroscopy, possible meniscectomy.  

A July 1986 letter from the private physician's office 
indicates that the private physician believed that the 
veteran's problems with his knee were definitely a result of 
the medial meniscectomy at the VA medical center.  It notes 
that the veteran's visits to the private physician were the 
result of painful episodes with his knee at work, but these 
would not have occurred without the meniscectomy performed at 
the VA in October 1981.  The evidence from this private 
physician will be accorded medium probative weight because 
the records were, with the exception of the letter regarding 
insurance in July 1986 and an April 1982 letter, and these 
letters were prepared from the treatment records, prepared 
contemporaneous with treatment afforded the veteran.  
Further, this treatment was for the purpose of evaluating the 
veteran's disability with the intent of treating symptoms 
related thereto.  

The report of a February 1985 service examination 
consultation reflects the history of the veteran experiencing 
injury to his right knee in 1981, relating to his civilian 
employment.  It notes that he had a right medial meniscectomy 
at a VA medical center and had done very well since that 
time.  The veteran denied knee pain, locking, buckling, 
giving way, instability, or weather ache.  Examination 
revealed a well-healed nontender incision on the medial 
aspect of the right knee.  There was no tenderness to 
palpation.  There was full pain-free range of motion of the 
knee and there was no effusion.  The knee was stable to 
varus, valgus and anterior drawer testing.  McMurray's test 
was negative.  X-rays of the knees, supplied by the veteran, 
were completely within normal limits and there was no 
evidence of joint space narrowing or spur formation.  The 
impression was normal examination of the right knee, status 
post right medial meniscectomy.  The report of a February 
1985 VA examination notes that the veteran had an orthopedic 
consultation and was status post right knee medial 
meniscectomy with a normal knee.  This evidence will be 
accorded medium probative weight because it was prepared 
contemporaneous with examination of the veteran and was for 
the purpose of determining his ability to function in his 
status in the military Reserves or in an active duty status, 
should the need arise.

The report of a December 1999 VA orthopedic examination 
reflects that the veteran's records were available and 
reviewed by the examiner.  Further, the examiner accomplished 
a thorough examination relating to the veteran's right knee.  
The report reflects that the examiner was aware of the 
various injuries experienced by the veteran relating to his 
knee.  The report refers to questions numbered 1, 2, and 3 
and this is a reference to the Board's September 1999 remand 
paragraphs numbered 1, 2 and 3, and the examiner 
appropriately responded to the paragraph numbered 2.  The 
examiner indicated that it was not likely that the veteran's 
current knee disability was the result of the 1981 VA 
hospitalization and surgery and provided substantial and 
thorough reasoning to support that conclusion, including an 
analysis with respect to current findings and the history 
relating to the veteran's right knee.  While the examiner 
made reference to differentiating the veteran's August 1981 
injury from being related to active service, this reference 
is not relevant and, a review of the examiner's opinion, 
reflects that the ultimate conclusion reached by the examiner 
was not clouded by this reference.  Rather, the ultimate 
conclusion reached by the examiner was based upon an analysis 
of whether the veteran has any current disability of the knee 
that is related to VA treatment, including the surgery in 
October 1981.  The ultimate conclusion was that current 
symptomatology was more likely than not within a reasonable 
degree of medical probability related to intervening injuries 
to the veteran's right knee.  The examiner provided an 
analysis concerning the development of degenerative disease 
and/or chondromalacia of the knee and the possibility of a 
relationship of that development with or without surgery of 
the knee.  The December 1999 report of VA orthopedic 
examination will be accorded very large probative weight 
because it reflects a contemporaneous examination of the knee 
as well as a knowledge by the examiner of the complete 
history relating to the veteran's knee and it provides 
analysis with respect to causation of current symptomatology, 
as that causation could relate to the surgery or to other 
factors.  

The veteran has indicated his belief that he experienced 
additional disability of the right knee as a result of a slip 
and fall on a wet surface at the VA medical center in October 
1981.  The Board accepts this as credible.  However, the 
veteran is not qualified, as a lay person, to offer a medical 
diagnosis or medical etiology as such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, while the veteran has indicated that he slipped 
and fell, there must be competent medical evidence indicating 
that he sustained disability as a result of that slip and 
fall.  There is no competent medical evidence of record that 
associates any disability of the right knee with a slip and 
fall during the veteran's hospitalization in October 1981.  

On the basis of the above analysis, there is evidence of 
medium probative weight that indicates that immediately 
following the October 1981 surgery the veteran was doing 
well.  See October 1981 VA treatment records.  There is also 
evidence of medium probative weight indicating that the 
veteran experienced disability of the right knee that was 
related to the meniscectomy at the VA medical center in 
October 1981.  See treatment records and letters from a 
private physician dated from 1982 through 1986.  There is 
also evidence of medium probative weight indicating that the 
veteran had a normal knee in 1985 and had no residuals to the 
October 1981 meniscectomy.  See the February 1985 service 
consultation report and examination report.  Finally, there 
is evidence of very large probative weight indicating that it 
is more likely than not that current disability of the right 
knee is related to intervening injuries sustained by the 
veteran and that current disability of the right knee is not 
related to VA treatment and surgery provided in October 1981.  
On the basis of the weights assigned to the evidence, with 
evidence of medium probative weight both in support of and 
against a finding that there was disability residual to the 
surgery and treatment performed at a VA facility in October 
1981 and evidence of very large probative weight against a 
finding that there was additional disability of the knee or 
any disability of the knee relating to surgery and treatment 
at a VA facility in October 1981, a preponderance of the 
evidence is against a finding that the veteran has additional 
disability of the right knee as a result of VA medical and 
surgical treatment.  Accordingly, compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right knee is not warranted.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right knee is denied.
		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

